        Case 2:18-cv-01399-GMN-GWF Document 35 Filed 07/31/19 Page 1 of 4



1 LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
     JOSEPH P. GARIN, ESQ.
2 Nevada Bar No. 6653
     JESSICA A. GREEN, ESQ.
3 Nevada Bar No. 12383
     9900 Covington Cross Drive, Suite 120
4 Las Vegas, NV 89144
     Telephone: (702) 382-1500
5 Facsimile: (702) 382-1512
     jgarin@lipsonneilson.com
6 jgreen@lipsonneilson.com
7 SIMMONDS & NARITA LLP
     R. TRAVIS CAMPBELL (pro hac vice)
8 California Bar No. 271580
     44 Montgomery Street, Suite 3010
9 San Francisco, CA 94104
     Telephone: (415) 283-1006
10 tcampbell@snllp.com
     lmayilyan@snllp.com
11
     Attorneys for Defendant
12 Maxwell & Morgan, P.C., erroneously sued
     as Maxwell & Morgan, Corp.
13
14                          UNITED STATES DISTRICT COURT
15                               DISTRICT OF NEVADA
16                                         * * *
17
      Glenkirk D. Peters,                    )   CASE NO.: 2:18-cv-01399-GMN-GWF
18                                           )
                  Plaintiff,                 )   STIPULATION AND JOINT
19                                           )   REQUEST TO STAY DEADLINE TO
                                             )   FILE DISPOSITIVE MOTIONS
20                vs.                        )
                                             )   (FIRST REQUEST)
21                                           )
      Maxwell & Morgan, Corp.,               )
22                                           )
                                             )
23                Defendant.                 )
                                             )
24                                           )
                                             )
25
26
27
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO STAY DEADLINE TO FILE DISPOSITIVE MOTIONS
        Case 2:18-cv-01399-GMN-GWF Document 35 Filed 07/31/19 Page 2 of 4



 1         IT IS HEREBY STIPULATED by and between Plaintiff Glenkirk D. Peters
 2 (“Peters”) and defendant Maxwell & Morgan, P.C., erroneously sued as Maxwell &
 3 Morgan, Corp. (“M&M”) (collectively, the “Parties”), by and through the
 4 undersigned counsel of record, as follows:
 5         1.    On October 9, 2018, Peters filed a First Amended Complaint (“FAC”) in
 6 this action. Doc. No. 17.
 7         2.    On October 23, 2018, M&M filed a motion to dismiss the FAC. Doc.
 8 No. 20. On November 6, 2018, Peters filed an opposition (Doc. No. 21) and, on
 9 November 19, 2018, M&M filed its reply (Doc. No. 26). The motion is fully-briefed
10 and pending before the Court.
11         3.    On December 11, 2018, this Court issued an Order setting a discovery
12 plan and case schedule. Doc. No. 28. The Order set a deadline of July 31, 2019 for
13 the Parties to file dispositive motions.
14         4.    On December 20, 2018, M&M filed a motion to stay discovery pending
15 the resolution of the motion to dismiss. Doc. No. 29.
16         5.    On January 23, 2019, after full briefing, this Court granted the motion
17 and stayed discovery pending resolution of the motion to dismiss. Doc. No. 32. The
18 stay remains in effect.
19         6.    The Parties interpret the discovery stay to also operate as a stay of the
20 other deadlines in the case schedule, including the dispositive motion deadline. Out
21 of an abundance of caution, however, the Parties hereby stipulate to also stay the
22 dispositive motion deadline until after the motion to dismiss is decided. There is
23 good cause for a stay due to the pending motion to dismiss and the stay of discovery
24 that will remain in effect until the Court rules on the motion.
25         7.    Upon receiving a ruling on the motion to dismiss, and if the case
26 proceeds, the Parties will meet and confer and propose an amended discovery plan
27 and case schedule for the Court’s approval.
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO STAY DEADLINE TO FILE DISPOSITIVE MOTIONS              1
           Case 2:18-cv-01399-GMN-GWF Document 35 Filed 07/31/19 Page 3 of 4



1            8.    This is the first stipulation for continuance of the deadline to file
2 dispositive motions.
3            Accordingly, pursuant to Local Rules IA 6-1, IA 6-2, 7-1, and 26-4, Peters and
4 M&M, by and through their respective counsels, hereby stipulate and jointly request
5 an Order staying the deadline to file dispositive motions until after the Court rules on
6 M&M’s pending motion to dismiss the FAC.
7            IT IS SO STIPULATED.
8            DATED this 31th day of July, 2019.
9
10 KAZEROUNI LAW GROUP, APC                           SIMMONDS & NARITA LLP
11
      /s/ Michael Kind                                /s/R. Travis Campbell
12                                                    R. Travis Campbell (pro hac vice)
     Michael Kind
13 Nevada Bar #13903                                  California Bar #271580
     Attorneys for Plaintiff                          Attorneys for Defendant
14 6069 South Fort Apache Road, Suite                 44 Montgomery Street, Suite 3010
     100                                              San Francisco, CA 94104
15 Las Vegas, Nevada 89149
16
17
18                                            IT IS SO ORDERED:
19
20                                            UNITED STATES MAGISTRATE JUDGE
21
22                                            DATED:        8/01/2019
                                                           _____________________
23
24
25
26
27
28

     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION AND JOINT REQUEST TO STAY DEADLINE TO FILE DISPOSITIVE MOTIONS            2
